Citation Nr: 0319061	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97- 26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES
  
1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant, K. S., and C. S.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1936 to July 1938 
and from April 1941 to December 1945.  The veteran died in 
May 1997.  The appellant is the veteran's widow.

This matter arises from an appeal to the Board of Veterans' 
Appeals (Board) of a July 1997 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The record shows that the veteran had two periods of service, 
June 1936 to July 1938 and from April 1941 to December 1945.  
The record does not show that the service medical records 
were requested for the first period of service.  In order to 
ensure that the appellant has every opportunity to establish 
her claim, the Board finds that an attempt should be made to 
obtain these records.

In July 2002, the RO denied entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  In 
correspondence, received in July 2002, the appellant noted 
her disagreement with the RO's denial of her claim.  Thus, 
supplemental statement of the case is required.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is Remanded for the following action:

1.  The RO should request the National 
Personnel Records Center to furnish the 
service medical records for the first period 
of active duty, June 1936 to July 1938, and 
to verify the veteran's character of 
discharge for this period.

2.  The RO should furnish the appellant with 
a statement of the case with regard to the 
issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.  She should be informed 
of the requirements necessary to perfect her 
appeal.  The RO is informed that this issue 
is not before the Board until the veteran 
perfects a timely substantive appeal.

3.  Thereafter the RO should re-adjudicate 
the issue in appellate status.  If the 
benefit sought is not granted the appellant 
should be furnished a supplemental statement 
of the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




